Citation Nr: 0029087	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the rating decision of September 1954 was clearly and 
unmistakably erroneous in failing to assign a compensable 
evaluation for service connected amputated tip of the left 
index finger (minor) at the proximal one-third.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to March 
1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2000, the appellant 
requested transfer of his claims folder to the Cleveland, 
Ohio, RO.


FINDINGS OF FACT

1.  Service connection for amputated tip of the left index 
finger (minor) at the proximal one-third was granted in a 
September 1954 rating decision.  The disability was assigned 
a noncompensable evaluation.  This decision was not appealed.

2.  Objective evidence of a tender painful scar was not of 
record at the time of the September 1954 rating decision and 
therefore the decision was supportable.


CONCLUSION OF LAW

The September 1954 rating decision, which denied a 
compensable evaluation for amputated tip of the left index 
finger (minor) at the proximal one-third was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A(a) (West 1991); 
38 C.F.R. 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has contended that there was clear and 
unmistakable error in a September 1954 rating decision that 
granted service connection for amputated tip of the left 
index finger (minor) at the proximal one-third and assigned a 
noncompensable evaluation.  He contends that a compensable 
evaluation was warranted at the time service connection was 
granted.  He does not dispute that the RO properly assigned a 
noncompensable evaluation under the rating criteria for 
finger amputation, 38 C.F.R. § 4.71a; Diagnostic Code 5153.  
Rather he contends that a compensable evaluation was 
warranted at that time for a tender, painful scar pursuant to 
38 C.F.R. § 4.118; Diagnostic Code 7804 and Note.  This 
appeal stems from an April 1999 rating decision that found 
there was no clear and unmistakable error in the September 
1954 rating decision.

Under the provisions of 38 C.F.R. § 3.105(a) (1999), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).  The appellant did not appeal the September 1954 
rating decision and that decision is final.

The Court of Veterans Appeals (the Court) has defined clear 
and unmistakable error as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is an error that is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Further, "[a] determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior [RO decision]."  Id. 
at 314.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Since an analysis of whether clear and unmistakable error has 
been committed may only proceed on the record, evidence that 
was not part of the record at the time of the prior 
determination may not form the basis of a finding that there 
was an act of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994). 

In order to establish a valid clear and unmistakable error 
claim, "the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of the prior decision."  Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999), (citing Bustos v. West, 179 
F. 3d 1378 (Fed. Cir. 1999).  A disagreement with the way the 
RO weighed and evaluated the evidence cannot constitute clear 
and unmistakable error.  See Fugo, 6 Vet. App. at 44.

When service connection was granted in September 1954, the 
service medical records revealed that the appellant shot the 
tip of his left (minor) index finger off in a gun accident.  
A June 1954 VA examination had been conducted at which the 
appellant complained that the tip of the amputated finger was 
still tender.  He avoided using the finger because touching 
the scar produced pain in the finger.  On examination the 
distal half of the distal phalanx of the left index finger 
was absent.  Only about 1/4 of the nail was left.  The nail was 
slightly deformed.  The tip of the stump was still tender to 
the touch, and otherwise the amputation was well healed.

The criteria in 1954 for evaluating amputations of the finger 
were contained in the Schedule for Rating Disabilities, 
Diagnostic Code 5153 (1945).  A compensable rating was 
assigned for amputation of the index finger of the minor hand 
that was through the middle phalanx or at the distal joint.

The criteria for rating tender and painful scars were found 
in the Schedule for Rating Disabilities, Extension 7, 
Diagnostic Code 7804 (1950).  Scars that were superficial, 
tender and painful on objective demonstration were assigned a 
10 percent evaluation.  In the application of code 7804, the 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on the tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.

After having reviewed the record at the time of the September 
1954 rating decision, the Board finds that the RO's decision 
was supportable and therefore not clearly and unmistakably 
erroneous.  The VA examiner did not comment on a tender and 
painful scar, rather, he established that the stump was 
tender to the touch but that the amputation was well healed.  
The examiner did not objectively identify a painful scar, 
even though the examiner recorded the veteran's history of 
tenderness and pain.

At the time of the examination, the appellant reported a 
painful scar, however the examiner indicated that the wound 
was well healed.  The appellant's comments in history that 
the scar was the source of the pain did not satisfy the 
requirement of objective demonstration.  At best, the 
objective examination disclosed a tender stump and a well 
healed amputation.  In the absence of objective evidence of a 
tender and painful scar, a decision to not assign or 
specifically address the criteria was supportable.  The 
appellant's assertion of clear and unmistakable error in the 
1954 decision amounts to a disagreement with the way the 
facts were weighed, and therefore does not constitute clear 
and unmistakable error.


ORDER

The September 1954 rating decision that assigned a 
noncompensable evaluation for service connected amputated tip 
of the left index finger (minor) at the proximal one-third 
was not clearly and unmistakably erroneous.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

